Given, C. J.
1 2 I. Plaintiffs complain of certain rulings of the court made in taking the testimony The contentions were whether the sale from Boese tc Neble, a,md the mortgage from Boese and Neble to the plaintiffs were fraudulent, and whether the levies made by the defendant were made as required by law. The plaintiff's1 called and examined Boese a® to his executing the bill of sale to Neble and the mortgage to the plaintiffs; also as to. where the. cattle were1 being kept in pasture, the contract under which they, were ■being pastured, that they were taken by the defendant, and their value. The witness was excused without cross-examination, and, after the plaintiffs rested, the defendant was permitted, over their1 objection, to recall Boese for cross-examination. It wa,s within the discretion of the court to permit this, and we do not see that there was any abuse of that discretion. On this cross-examination the defendant was permitted, over plaintiff’s objections., to inquire who was present at the-time the bill of sale was made, the consideration received therefor, the disposition made by him of the funds received, whether a.t the same time he made a deed of real estate to Neble, and other matters' relied upon to show the fraud alleged. The evidence thus elicited was all material, but plaintiffs contend that it was not proper cross-examination. In view of Boese’s relations to- the transaction in question, and his examination in chief, a wide latitude within the range of material facts was allowable on his cross-examination.. The most liberal range was allowed, but we do. not see that plaintiffs were prejudiced by it. Defendant’s inquiries were as to material facts, and in the form that defendant might have pursued had he called the witness as his own. We do not think there was any error in permitting the cross-examination as it was.
*2363 II. Defendant was permitted to prove, over plaintiff’s objections, statements made by Boese, in the absence of the plaintiffs, tending to show the fraudulent intent alleged on the part of Boese. The court instructed that this evidence should only be considered in determining the intention of Boese in conveying his property to Neble, and that it should not be considered in determining whether Neble was connected with such fraudulent intent, if there wras any. One of the allegations to be established was a fraudulent intent upon the part of Boese. These statements were made shortly before the transactions in question. They were admissible for the purpose' of showing the intent of Boese, and, guarded as they were in the instructions, could not have been prejudicial to' the plaintiffs.

4

III. Defendant called Henry Neble as a witness, and was permitted over plaintiff’s objections, to inquire of him as to the disposition made by him of his property, including that received from Boese, to his wife and others soon after the conveyance from Boese to him. Plaintiffs cite the rule that declarations of a grantor after he has parted with title are not admissible against his grantee, and contend that evidence as to Neble’s disposition of his property was inadmissible. “An exception to this rule is where the grantor and the grantee conspire together to defraud third persons.” Allen v. Kirk, 81 Iowa, 664 (47 N. W. Rep. 906). It is alleged that Boese and Neble so conspired, and that the mortgage to plaintiff was voluntary, and without consideration. This evidence tends to support the charge of conspiracy, and the transactions proven were so connected in point of time and' circumstances as to constitute a part of the res gestae, and were admissible.
*2375 *236IV. Two witnesses were examined, over plaintiff’s objections, as to conversations had with Boese,— *237one after the bill of .sale to Neble, amid before the mortgage to plaintiff’s, and the other after both had been executed and delivered. The court after-wards withdrew this evidence from the consideration of the jury, and there was, therefore, no prejudice to the plaintiff in the ruling admitting it.
6 Y. On the triad the plaintiff sought to prove that no written notice of the attachments was given to; the attachment defendant, nor to tho.se in possession of the .attached- property, which evidence was excluded. The court seems to have proceeded in its rulings and instructions upon the theory that the validity of the levies was not in issue, and that the controlling question was as to the validity of the sale from Boese to Neble. That, if that sale was valid, it divested Boese of the property before the levies, and therefore defendant toot nothing by tbe levies, and, if invalid, he did as against plaintiffs, whose mortgage was made after the- levies. Plaintiffs .alleged that defendant wrongfully toot and held possession of the property under pretense that he had levied upon it as the property of Boese. Defendant answered that he claimed the property under the levies made as per returns of the writs as set out. No reply appears in the record, but it is said in the instructions that “the plaintiffs, for.reply to defendant’s answer, say they deny that any valid levy of attachment on the property in controversy was made by the ■ defendant.” If there was no reply, the -answer stood as- denied, and it therefore seems to us that the validity of the levies is in issue, and that the court erred in not receiving evidence as to whether written notice of the levies was given. Plaintiff’s mortgage was valid a® to the parties to- it, and defendant’s right to the property rests entirely upon the validity of hiis levies. If .they were not valid, they gave him no right, *238aaud as ta Ihim the plaintiffs were entitled to the property. For tíre error indicated the judgment of tliiil district court is reversed. — Reversed.